               Case 2:18-cr-00092-RAJ Document 76 Filed 04/16/19 Page 1 of 5



 1                                                            The Honorable Richard A. Jones
 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
     UNITED STATES OF AMERICA,                       )
 9                                                   )
                                                     )
10                                                   ) Case No.: CR18-0092-RAJ
                    Plaintiff,                       )
11                                                   )
            vs.                                      )
12                                                   )
                                                     ) JOINT DEFENSE MEMORANDUM
13                                                   ) RE: STATUS HEARING
     BERNARD ROSS HANSEN and                         )
14
     DIANE RENEE ERDMANN,                            )
                                                     )
15
                    Defendants.                      )
                                                     )
16                                                   )
17

18          This complex case is scheduled for a Status Hearing on Wednesday, April 17,
19   2019, to address the Defendant’s Motion Asserting Privilege, In Part, and Waiving
20   Privilege in Part Regarding Karr Tuttle Documents. Dkt. 63. Time permitting, the defense
21
     would also like to address the following issue(s) with the Court:
22
            1. The Scheduling Order
23
            As repeatedly stated, the volume of discovery in this case is extraordinary. In
24
     addition to the 90,000 pages of legal documents 1 that counsel had to review to determine
25
     if they should be withheld from the Government pursuant to the attorney-client privilege,
26
     discovery includes over 2600 audio files, over 180,000 numbered pages, of which over
27

28   1 Estimating the volume of discovery is difficult because some documents have attachments and
     some are Excel spreadsheet files with an extraordinary number of sheets and data.
                                                                   FEDERAL PUBLIC DEFENDER
     JOINT DEFENSE MEMORANDUM                                         1601 Fifth Avenue, Suite 700
     RE: STATUS HEARING                                                 Seattle, Washington 98101
     (Hansen and Erdmann, CR18-092RAJ)                                             (206) 553-1100
               Case 2:18-cr-00092-RAJ Document 76 Filed 04/16/19 Page 2 of 5



 1
     60,000 pages are protected and cannot be produced to the client outside the office. Dkt.
 2
     35 n. 16. The Government has also taken control of over approximately 1,420 boxes from
 3
     the Nevada warehouse that was the subject of earlier litigation, and has now produced
 4
     mirror images of servers for the Mint that should reflect not only the transactions that the
 5
     Mint conducted up to the time of the bankruptcy but also the Trustee’s liquidation of the
 6
     Mint since he assumed control in April 2016. It remains unclear the amount of data that
 7
     will be on the mirror images of these servers because it will include data going back
 8

 9
     several years, but it seems to be at least a terabyte of data. The Government has also

10   produced the defendants’ hard drives (containing 4198 files—113 gigabytes), including

11   days of surveillance footage of the Mint vaults to be reviewed.
12          Moreover, although the Government’s index gives the impression that, despite the
13   volume, the discovery is straight forward and easily reviewed, in truth, the discovery
14   production is a rabbit warren. Accordingly, the defense has repeatedly asked the
15
     Government for a “reverse-proffer.” Although open to the idea, the Government has
16
     insisted it should occur at an unknown later time. Meanwhile the defense consulted with
17
     a number of experts and resources to best assist it in reviewing, understanding, and
18
     investigating the vast discovery including attorney Russell Aoki who is under contract as
19
     a Coordinating Discovery Attorney for the Administrative Office of the US Courts,
20
     Defender Services Office, to provide litigation support assistance for major criminal
21
     cases across the country. Key among other tools to cull through vast and complex
22

23
     litigation, Mr. Aoki advised that in an analogous case, this Court imposed a scheduling

24
     order that required preliminary, albeit nonbinding, disclosures of government exhibits

25   and witnesses, as well as charts and summaries. See, e.g., Dkt. 103, United States v.
26   Bontrager and Anderson, CR 12-61RAJ.
27          Thereafter, in early March 2019, having now realized the benefit of this practice to
28   both the government and the defense, the defense asked the government to agree to a
                                                                   FEDERAL PUBLIC DEFENDER
     JOINT DEFENSE MEMORANDUM                                         1601 Fifth Avenue, Suite 700
     RE: STATUS HEARING                                                 Seattle, Washington 98101
     (Hansen and Erdmann, CR18-092RAJ)                                             (206) 553-1100
               Case 2:18-cr-00092-RAJ Document 76 Filed 04/16/19 Page 3 of 5



 1
     revised scheduling order that included a nonbinding preliminary disclosure of witnesses
 2
     and exhibits so the trial date and pretrial motions dates in particular, could stay on track
 3
     as hoped. A month or so later, the government advised that it would only agree to do so
 4
     by August 2 and August 9 if we agreed to disclose the same by August 16 and August 23,
 5
     which is only two months before the scheduled trial and long after pretrial motions are
 6
     said to be due.
 7
            Absent the request to narrow the vast evidence intended for trial so the defense can
 8

 9
     be handled efficiently and cost-effectively, it remains an impossible task for the defense

10   to review the evidence, resolve discovery issues and conduct its own investigation and

11   legal research before the need to file any pretrial motions on May 3, 2019, and thereafter
12   prepare adequately for trial in October.
13          For these reasons, and with hopes the trial date may remain, the defense believes a
14   number of dates should be shifted in the scheduling order and added consistent with this
15
     Court’s order in Bontrager and Anderson, keeping in mind the above facts and the need
16
     for adequate time for counsel to fully and adequately review the discovery with their
17
     respective clients, as well as any and all factual and legal issues presented, and sentencing
18
     consequences so they can effectively prepare for trial and Ms. Erdmann and Mr. Hansen
19
     can each make an informed and intelligent decision of how to proceed. See Proposed
20
     Revised Scheduling Order attached at Exhibit 1, pp. 1-4.
21
            2. Discovery Issues
22

23
            The defense requested the government to produce any and all subpoenas issued to

24
     the bankruptcy trustee and/or estate, which, in counsel’s experience, are typically

25   produced along with the returns and underlying documents. The government advised that
26   per its own unwritten policy, it has no intentions of producing the subpoenas absent an
27   order by this Court. The subpoenas and the returns are key to understanding the
28   development of the government’s case against the defendants and the trustee’s role in that
                                                                    FEDERAL PUBLIC DEFENDER
     JOINT DEFENSE MEMORANDUM                                          1601 Fifth Avenue, Suite 700
     RE: STATUS HEARING                                                  Seattle, Washington 98101
     (Hansen and Erdmann, CR18-092RAJ)                                              (206) 553-1100
               Case 2:18-cr-00092-RAJ Document 76 Filed 04/16/19 Page 4 of 5



 1
     investigation and therefore, a motion is forthcoming. However, the defense would
 2
     appreciate guidance from the Court whether discovery motions should be filed as issues
 3
     unfold or whether the Court prefers such motions at specific times throughout the course
 4
     of the case that should also be incorporated into a revised scheduling order. Upon further
 5
     guidance by the Court, the defense will file the requisite motion.
 6
            Respectfully submitted this 16th day of April, 2019.
 7

 8

 9
     s/ Jennifer E. Wellman and                      _______/s Michael G. Martin________
     s/ Dennis P. Carroll                            Michael G. Martin WSBA #11508
10   Attorneys for Bernard Ross Hansen               Attorney for Diane R. Erdmann
     Federal Public Defender                         Siderius Lonergan & Martin LLP
11
     1601 Fifth Avenue, Suite 700                    500 Union Street, Suite 847
12   Seattle, WA 98101                               Seattle, WA 98101
     (206) 553-1100                                  (206) 624-2800
13
     Fax (206) 553-0120                              Fax (206) 624-2805
14   Email: Jennifer_Wellman@fd.org                  Email: michaelm@sidlon.com
             Dennis_Carroll@fd.org
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                   FEDERAL PUBLIC DEFENDER
     JOINT DEFENSE MEMORANDUM                                         1601 Fifth Avenue, Suite 700
     RE: STATUS HEARING                                                 Seattle, Washington 98101
     (Hansen and Erdmann, CR18-092RAJ)                                             (206) 553-1100
               Case 2:18-cr-00092-RAJ Document 76 Filed 04/16/19 Page 5 of 5



 1
                                         Certificate of Service
 2
            I hereby certify that on April 16, 2019, I electronically filed the foregoing
 3
     document with the Clerk of the Court using the CM/ECF system, which will send
 4
     electronic notification of such filing to counsel for other parties of record.
 5

 6

 7                                              /s Barbara Hughes
                                                Paralegal
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                    FEDERAL PUBLIC DEFENDER
     JOINT DEFENSE MEMORANDUM                                          1601 Fifth Avenue, Suite 700
     RE: STATUS HEARING                                                  Seattle, Washington 98101
     (Hansen and Erdmann, CR18-092RAJ)                                              (206) 553-1100
